Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1)	Applicant’s amendments to the claims filed 01/08/2021 are accepted. Claims 1-16 are cancelled, claims 38-39 are new, and claims 17-19, 25, 28-29, and 32-34 are amended.
Response to Arguments
2)	Applicant’s arguments, see pages 6-11, filed 01/08/2021, with respect to the 35 U.S.C. 103 rejections of claims 17-19, 23-24, and 36-37 as unpatentable over U.S. Patent No. 9314575 (to Chevallier) in view of U.S. Patent No. 4904244 (to Harsh), further in view of U.S. PGPUB 20150238704 (to Evans) have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of claims 17-19, 23-24, 36, and 37 have been withdrawn. Due to their dependence on claim 17, the 35 U.S.C. 103 rejections of claims 25-31 are further withdrawn. Furthermore, the 35 U.S.C. 103 rejection of claim 32, as being unpatentable over Chevallier in view of Harsh further in view of Evans, has been withdrawn. Due to their dependence on claim 32, the 35 U.S.C. 103 rejections of claims 33-34, and 37 are further withdrawn.
EXAMINER’S AMENDMENT
3)	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Alex Yu (Reg. No. 74295) on 02/09/2021.
Claim 17, line 8, “away from the body.” is amended to “away from the body;
wherein the actuator member is pivotable from an initial position to an actuated position, wherein when the actuator member is in the initial position, the actuator member extends at an acute angle to a central axis of the injection device such that a portion of the of the actuator member is spaced from the central axis, and the needle shield covers the needle, wherein when the actuator member is in the actuated position, the portion of the actuator member is moved towards the central axis such that the acute angle between the actuator member and the central axis is reduced.”
Claim 18 is cancelled.
Claim 19 is cancelled.
Claim 29, lines 2-3, “having the needle at one end and being received in the body, wherein the needle” is amended to “having the needle at the one end, wherein the syringe is received in the body, and wherein the needle”
Claim 32, line 5, “cap or body such that” is amended to “cap or body from an initial position to an actuated position such that”
Claim 32, line 7, “away from the body.” Is amended to “away from the body, wherein when the actuator member is in the initial position, the actuator member extends at an acute angle to a central axis of the 
Claim 33 is cancelled.
Claim 34 is cancelled.
Election/Restrictions
4)	Claims 17, 20-32 and 35-39 are allowable. The restriction requirement among species , as set forth in the Office action mailed on 05/19/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 05/19/2020 is withdrawn.  Claims 20-22 and 35, directed to the translating member being fixed relative to the actuator member, are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Allowable Subject Matter
5)	Claims 17, 20-32, and 35-39 are allowed.
REASONS FOR ALLOWANCE
6)	The following is an examiner’s statement of reasons for allowance:
	Regarding claims 17 and 32, the closest prior art of record is EP 2902063 to Sanofi-Aventis. 
	Sanofi-Aventis teaches an injection device (and the method of removing a cap from a body of an injection device) (Fig. 1; 1) wherein the injection device comprising a body (Fig. 1; 8) configured to hold a syringe (Fig. 1; 4), the syringe having a needle (Fig. 1; 3) at one end; a cap (Fig. 1; 6) comprising a needle shield (Fig. 1; 2), wherein the cap is configured to be removable attached to the body (as shown in Fig. 3); an actuator member (Fig. 1; 9) pivotally coupled to one of the cap or the body; and a translating member (Fig. 1; 7) connected to the actuator member and configured such that pivotal movement of the actuator member relative to the one of the cap or the body causes movement of the translating member relative to the body to urge the needle shield axially away from the body (as shown in Fig. 3); wherein the actuator member is pivotable from an initial position to an actuated position (as shown between Figs. 1 and 3), wherein when the actuator member is in the initial position, the actuator member extends at an acute angle to a central axis of the injection device (as shown in Fig. 1) such that a portion of the actuator member is spaced from the central axis, and the needle shield cover the needle (as shown in Fig. 1), wherein when the actuated member is in the actuated position, the portion of the actuator member is moved towards the central axis (as shown in Fig. 3). Sanofi-Aventis fails to reasonably teach or 
	The action of the actuator member moving towards the central axis such that the acute angle between the actuator member and the central axis is reduced imparts a novel and non-obvious function of the claimed invention; namely, allowing for an easier movement that allows a patient to urge the needle shield away from the body – as noted by Applicant on Page 2, lines 4-14, of the Specification as originally filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
7)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783